Bosk, J.,
dissenting.
My understanding of the facts pleaded by plaintiff and of the law applicable thereto leads me to dissent from the opinion and the conclusion of the majority. The petition does not contain a copy of the contract between the city and the contractor avIio constructed the sidewalks. It does allege, however, that the contractor, R. J. Gaddis, agreed -with the city' to construct sideAvalks in front of lots 7 to 12, inclusive, in block 4, Fitzgerald’s second addition, and that the city “agreed to pay for said sidewalks from funds to be realised from assessments and special taa-cs on said lotsP If this allegation left any doubt as to the agreement* that the contractor was to be paid from funds arising from special assessments against the lots, the matter is made clear by the following certificate Avhich is copied from the petition: “No. 121. f 17.08. Office of City Olerk, Lincoln, Neb., Dec. 8, 1891. City Treasurer of Lincoln, Nebraska: This is to certify that B. J. Gaddis, or order, is entitled to seventeen and 8-100 dollars, assessments or simcial taxes for sidewalk construction on lot 7, in block 4, Fitzgerald’s second addition, in the city of Lincoln, Nebraska, together Avith the interest and penal*670ties thereon whenever said assessment, penalty and interest shall be collected, and yon will pay the same to the order of R. J. Gaddis on the presentation of this certificate with proper identification, after said assessment has been collected. This certificate is issued in accordance with an ordinance of the city of Lincoln, approved August 21, 1891, in accordance to an order of the city council made Dec. 8, 1891. No. 1620. D. C. Van Duyn, City Clerk.”
The petition shows on its face, when this certificate is considered, that the contractor agreed to construct the sidewalks and to receive his pay from funds to be realized from special assessments against the lots. In thus providing for payment of the contractor, the city adopted the only means created by law for discharging the obligation. Its charter gave it no authority whatever to pay for the sidewalks described in the petition with funds raised by general taxation. In dealing with the officers of the city, the contractor was bound to know the limitations of their power. They had no authority as representatives of the city to guarantee the payment of his claim, or to assure him that the taxes would be sufficient to pay it, or that any deficiency would be made good by general taxation, or that the city would exercise extraordinary diligence in collecting special assessments from the lot owners, or that he would be relieved from the ordinary vigilance imposed by law upon lienors in collecting their claims. Where a city is not authorized by its charter to use its general funds for the purpose of constructing sidewalks, the law, as generally announced, does not imply an agreement to do so, and a rule of general acceptation limits a contractor to specific or special funds where, under- authority of law, he contracts with reference thereto. Lake v. Trustees of Williamsburgh, 4 Denio (N. Y.) 520; City of Huntington v. Force, 152 Ind. 368; Reock v. Mayor, 33 N. J. Law 129; Finney v. City of Oshkosh, 18 Wis. 220; Peake v. New Orleans, 139 U. S. 342; City of Alton v. Foster, 74 Ill. App. 511; Farrell v. City of Chicago, 198 Ill. 558; Craycraft v. *671Selvage, 10 Ky. 696; City of Greencastle v. Allen, 43 Ind. 347; Goodrich v. City of Detroit, 12 Mich. 279; Northwestern Lumber Co. v. City of Aberdeen, 20 Wash. 102; Wilson v. City of Aberdeen, 19 Wash. 89. The doctrine that a contractor is limited to the specific fund with reference to which he contracts is especially applicable to agreements for the construction of sidewalks. His judgment as to whether the property will sell for enough to pay the tax liens ought to be as good as that of the city officers, and he has the privilege of bidding it up to its full value. Like other creditors, he takes his chances on the sufficiency of his security. Ordinary business sagacity would lead him to consider in advance the location, character and value of the lots. These are matters of which the citizens generally will know little, even if they are required, after paying for their own sidewalks, to pay also for like improvements for the benefit of others, when the city is held liable to the contractor for the full amount of his claim. If the limitations solemnly imposed by the legislature for the protection of the public must yield to “the common obligation to do justice which binds individuals,” still a valid contract honestly and fairly made pursuant to the terms of a city charter ought to settle the question of ethics between the parties. Civic integrity does not necessarily bind a city to insure its contractors against loss. The state constitution is a fair measure of public rectitude, and it declares: “The legislature shall never grant any extra compensation to any public officer, agent, servant, or contractor after the services shall have been rendered or the contract entered intoArticle III, sec. 16. A city must make estimates, levies and appropriations and contract in relation thereto. It can only pay its obligations by taxation or other limited means of raising revenue, and persons dealing with it should observe these limitations. Plaintiff’s petition, as already stated, fairly shows that the contractor agreed to build the sidewalks and to wait, for his pay until “after said assessment has been collected.” Plaintiff is not the contractor, but is the holder of the lat*672ter’s certificate. Is lie not required, like other lienors, to be vigilant? It has been held that he must see that the officers perform their duty even to the extent of applying for mandamus. City of Greencastle v. Allen, 43 Ind. 347. I do not observe anything in his petition to indicate that he has been diligent in his -own behalf, though he does state, that the city officers properly levied the necessary taxes. As I understand the petition, it fails to show that the- amount realized by taxation was less than the full value of the property, or that he would have increased such amount by bidding, had he been given an opportunity to do so, or that by stipulation or otherwise plaintiff: was injured through the acts or negligence of the officers*. The stipulation, however, as pleaded in the petition demurred to, indicates that the property could not have been sold for more than the sum realized, since the following is indorsed thereon: “On recommendation of James A. Sheffield, city assessor, and believing this will secure the city as much as can be obtained for the foregoing property, I sign this stipulation. E. C. Strode, City Attorney.”
According to my understanding of this controversy, the doctrine announced in the cases cited by the majority should not be applied here. In my opinion, the demurrer to the petition was properly sustained and the judgment should be affirmed.